IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11165
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MICHAEL L. ARNEY,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-220-1-X
                      --------------------
                         August 29, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Michael L. Arney appeals his sentence imposed following a

guilty-plea conviction for maintaining a place for the

distribution of methamphetamine.   See 21 U.S.C. § 856.   He

challenges the amount of methamphetamine for which the court held

him accountable, and he argues that the district court erred in

considering his alleged violent conduct in determining his

relevant conduct.

     The Government contends that Arney’s appeal should be

dismissed because, under the terms of his plea agreement, Arney

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-11165
                                -2-

waived the right to appeal his sentence.   Arney’s brief does not

address the validity or effect of the waiver.   Nor has Arney

filed a reply brief addressing the Government’s waiver argument.

Review of the record indicates that Arney’s waiver was knowing

and voluntary, and therefore, Arney waived his right to appeal

his sentence.   See United States v. Portillo, 18 F.3d 290, 292-93

(5th Cir. 1994); United States v. Melancon, 972 F.2d 566, 568

(5th Cir. 1992).

     This appeal is frivolous and is DISMISSED.   See 5TH CIR.

R. 42.2.

     Appointed appellate counsel is reminded of his obligations

pursuant to Anders v. California, 386 U.S. 738 (1967).

     APPEAL DISMISSED.